Citation Nr: 0904340	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a paralyzing 
disorder, to include as secondary to a fall in service.

2.  Entitlement to service connection for a spinal cord 
disorder, to include as secondary to a fall in service.

3.  Entitlement to service connection for headaches, to 
include as secondary to a fall in service.

4.  Entitlement to service connection for a hemorrhoids, to 
include as secondary to a fall in service.

5.  Entitlement to service connection for stomach ulcers, to 
include as secondary to a fall in service.

6.  Entitlement to service connection for a brain disorder 
requiring surgery, to include as secondary to a fall in 
service.

7.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
September 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought. 

In May 2007, the Veteran presented testimony during a hearing 
before RO personnel, and; in December 2008, testimony was 
presented before the undersigned Veterans Law Judge sitting 
at the RO.  Transcripts of those hearings are of record.   
The appellant submitted additional evidence to the Board, 
waiving agency of original jurisdiction consideration of the 
evidence, which evidence is accepted for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he fell down a cliff during service 
in Guam in 1971 while taking photos and purportedly struck 
his head and sustained bruises and scratches as well.  The 
record shows that the Veteran has a current diagnosis of 
intracranial arterial venous malformation with hemorrhage and 
is status post brain surgery in 1996 and 1997.  He suffers 
from paraplegia and asserts that the injury in service caused 
his the intracranial arterial venous malformation (AVM) and 
associated multiple disorders. 

Service treatment records contain multiple references to the 
fact that the Veteran sustained a fall during his pre-teen 
years, suffering a concussion at that time.  On the other 
hand, service treatment records are entirely silent as to any 
fall and/or treatment for bruises/scratches or any orthopedic 
trauma involving the Veteran during his military service.  On 
his separation medical examination, he did not report the 
claimed fall but again recounted his childhood head trauma.  
In the context of the current claim, the Veteran has 
submitted a lay statement from his roommate during service 
who, upon returning from a temporary assignment approximately 
a week after the claimed injury, recalled seeing the 
Veteran's bandages and scratches.  

The Board additionally observes that service treatment 
records do reflect an occasion in September 1970 (prior to 
the claimed fall) when the Veteran was seen for headaches but 
no pathological process was identified at that time.  The 
record does not document further complaints or treatment for 
headaches in service.

The Veteran has submitted a statement of Dr. Sultan, dated in 
January 2007, that indicated that he could not completely 
rule out the relationship between the claimed head injury and 
the current hemorrhagic AMV.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

A VA examination has not yet been afforded in this case.  The 
Board considers that a medical opinion would be helpful in 
this case.  For example, it is unclear as to whether the 
Veteran's intracranial arterial venous malformation is a 
congenital disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Congenital or 
developmental defects are not considered diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation for VA purposes, and provide no basis 
for service connection.  See 38 C.F.R. § 3.303(c), 4.9. 4.127 
(2008); Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  
However, service connection may be granted for disability due 
to in-service aggravation of such a condition due to 
superimposed disease or injury.  See 38 C.F.R. §§ 3.310; 
4.127 (2006); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  In that VA General 
Counsel Opinion, the term "disease" was characterized as "any 
deviation from or interruption of the normal structure or 
function of any part, or system of the body that was 
manifested by a characteristic set of symptoms or signs and 
whose etiology, pathology and prognosis may be known or 
unknown."  The term "defect" was defined as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature."

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  

In light of the need to remand the service connection issues, 
adjudication of the claim for special monthly compensation is 
deferred pending the completion of the development requested 
above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a 
special VA neurological examination to 
determine the nature and etiology of 
the Veteran's claimed disorders.  The 
claims file, to include service 
treatment records and a copy of this 
Remand, should be reviewed; the report 
should indicate that such has been 
accomplished.  

The examiner should be asked to provide 
an opinion addressing the following 
questions:

(a) Is the Veteran's intracranial 
arterial venous malformation is a 
congenital or developmental defect or 
disease? 

(b) Whether it is at least as likely as 
not (e.g., a 50 percent or greater 
possibility) that the intercranial 
arterial venous malformation was 
manifested during the Veteran's 
military service, or, if it is found to 
preexist the Veteran's military 
service, whether there was in-service 
aggravation of such condition due to 
superimposed disease or injury, to 
include the claimed fall during 
service?

(c) Whether the claimed paralyzing 
disorder, spinal cord disorder, 
headaches, hemorrhoids, and stomach 
ulcers are due to the intercranial 
arterial venous malformation?

The examiner is additionally requested 
to discuss clinical findings and/or the 
absence of pertinent clinical findings 
in service treatment records as 
appropriate.  If the requested opinions 
cannot be provided without resort to 
speculation, the examiner should so 
state.

2.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been conducted 
and completed in full.  The RO should 
then undertake any other action 
required to comply with the notice and 
duty-to-assist requirements of the 
Veterans Claims Assistance Act and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on 
appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until he 
is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



